            Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                               )
                                              )
v.                                            )       Civil Action No.: 1:19-CV-00214-SM
                                              )
DeMoulas Super Markets, Inc. d/b/a            )
Market Basket, and                            )
Dennis Labatte                                )


                      DEFENDANTS’ ANSWER AND JURY DEMAND

       NOW COME the Defendants, DeMoulas Super Markets (“DSM”) and Dennis LaBatte

(incorrectly pleaded as Labatte), by and through their attorneys, Maggiotto, Friedman, Feeney &

Fraas, PLLC, by way of Answer to the Complaint, state as follows:

       1. This paragraph requests a jury and accordingly no response is required.

       2. The allegations of this paragraph of conclusions of law for which no response is

            required. To the extent construed against these Defendants, the allegations are denied.

                                    VENUE AND JURISDICTION

       3.   Defendants removed this matter from state court to this forum and therefore do not

            contest jurisdiction.

                                            PARTIES

       4.   Defendants lack knowledge to admit or deny and therefore deny same.

       5.   DSM admits it principal office location and that it owns and operates a store in

            Somersworth, NH. DSM admits it was the employer of Plaintiff, Mr. LaBatte. The

            remainder of the allegations of this paragraph are conclusions of law for which no

            response is required.




                                                  1
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 2 of 14



6. Except to admit that Mr. LaBatte is male, and was the Store Director at the

   Somersworth store during various years in which the Plaintiff worked at the

   Somersworth store, and that Mr. LaBatte may be reached through DSM, Defendants

   deny the remainder of the allegations of this paragraph.

7. The allegations of this paragraph are mixed statements of procedure, opinion of

   counsel and law, for which no response is required.

                          STATEMENT OF FACTS

8. Except to admit the time frame of employment, Defendants deny the remainder of the

   allegations of this paragraph.

9. The allegations of this paragraph are denied as phrased. By way of further response,

   the Plaintiff worked primarily at the Somersworth store during her time with the

   Company, however she also worked at Rochester Store #50 as well.

10. Defendants deny the allegations of this paragraph.

11. Except to admit that Plaintiff worked at Store # 50 in Rochester, NH from November

   12, 2001 to May 24, 2006, and was transferred to the Somersworth store #36 in or

   about May 24, 2006, Mr. LaBatte lacks knowledge sufficient to form a belief as to the

   truth of the remainder of the allegations of this paragraph and therefore denies same.

   By way of further answer, Mr. LaBatte did speak to the Plaintiff on occasion about

   dress code matters, including the required wearing of hairnets and no wearing of

   cargo pants. DSM denies any transfer of Plaintiff from Rochester to Somersworth,

   was motivated by dress code infractions.




                                        2
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 3 of 14



12. Except to admit that Mr. LaBatte was transferred to Somersworth in or about 2012,

   Defendants lack knowledge sufficient to form a belief as to the truth of the remainder

   of the allegations of this paragraph and therefore deny same.

13. Except to admit that Plaintiff was out of work for medical reasons in or about March

   2014, Defendants lack knowledge sufficient to form a belief as to the reason for the

   medical leave and therefore deny same. Mr. LaBatte denies remainder of the

   allegations of this paragraph directed at him.

14. Except to admit that the Plaintiff was out of work in or about March 2016, and

   returned in or about June 2016, Defendants lacks knowledge sufficient to form a

   belief as to the reasons for the medical leave, the medical condition alleged, and must

   therefore deny same.

15. Except to admit that Tim Shea is the Defendants Produce Manager for the

   Somersworth store, DSM denies the remainder of the allegations of this paragraph.

16. Mr. LaBatte denies the allegations of this paragraph.

17. Defendants lack knowledge sufficient to form a belief as to the truth of the time

   frame of when Plaintiff got married. Except to admit that Mr. LaBatte would use

   Plaintiff’s former name in addition to her married name to address her, Mr. LaBatte

   denies the remainder of the allegations of this paragraph.

18. Defendants lack knowledge sufficient to form a belief as to the truth of the allegations

   of this paragraph and must therefore deny same.

19. Defendants lack knowledge sufficient to form a belief as to the truth of the allegations

   of this paragraph and must therefore deny same.




                                         3
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 4 of 14



20. Except to admit that Plaintiff did not report to work beginning December 29, 2016,

   Defendants lack knowledge sufficient to form a belief as to the truth of the nature of

   the medical condition and whether it did or did not constitute a disability at the time

   of the phone call and must therefore deny same. By way of further answer, DSM

   admits that Mr. James received two phone calls from Mr. Artesi on or about

   December 30, 2016. In the second call at approximately 6:30am, the caller stated that

   the Plaintiff was in the hospital.

21. Defendants lack knowledge sufficient to form a belief as to the truth of the allegations

   as phrased in this paragraph and must therefore deny same. By way of further

   response, DSM admits that an unknown male gave Mr. Paquette an envelope

   addressed to Mr. LaBatte, on Tuesday, January 3, 2017, which was Mr. LaBatte’s day

   off. When Mr. LaBatte returned to work on Wednesday, January 4, 2017, he opened

   the envelope and saw that it was a note from a health care provider indicating that the

   Plaintiff was hospitalized out of state and would be out of work indefinitely. No other

   details were contained within the note. In accordance with company policy, Mr.

   LaBatte sent the note to DSM’s benefits department on that day along with a request

   for FMLA leave for the Plaintiff.

22. Except to admit that DSM provided FMLA paperwork to a caseworker named Miller

   in or about January 4-9, 2017, DSM lacks knowledge sufficient to form a belief as to

   the truth of the remainder of the allegations of this paragraph and therefore denies

   same.

23. DSM admits that it received completed FMLA documents from Plaintiff’s doctor on

   or about January 12, 2017 and that the paperwork as submitted indicated that the



                                         4
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 5 of 14



   Plaintiff would be out of work from December 30, 2016 to February 6, 2017. DSM

   lacks knowledge sufficient to form a belief as to the truth of the remainder of the

   allegations of this paragraph and therefore denies same.

24. DSM admits that it sent a letter dated January 13, 2017 to Plaintiff in reference to her

   FMLA leave which commenced on December 30, 2016. The letter informed Plaintiff

   that the one week allotment ended on January 7, 2017. The letter also informed the

   Plaintiff that if she did not return to work by January 23, 2017, that the maximum

   time for her FMLA leave would be expired. The letter provided sixteen days of

   extended leave from January 7, 2017 to January 23, 2017 and that Plaintiff would

   therefore be expected to return to work on January 23, 2017. DSM lacks knowledge

   sufficient to form a belief as to the truth of the remainder of the allegations of this

   paragraph and therefore denies same.

25. Defendants lack knowledge sufficient to form a belief as to the truth of the remainder

   of the allegations of this paragraph and therefore deny same.

26. Defendants generally deny the allegations of this paragraph as phrased. By way of

   further response, Mr. LaBatte recalls that Mr. Artesi called the store and spoke to him

   on or about February 10, 2017. Mr. Artesi told Mr. LaBatte, that he, Mr. Artesi,

   would be back in touch about his wife returning to work. However, by this date,

   Plaintiff’s FMLA leave time had already expired and an extension had already been

   provided. Mr. LaBatte had not previously heard directly from either Mr. Artesi or the

   Plaintiff, since the note from the health care provider was dropped off at the store in

   early January 2017.




                                          5
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 6 of 14



27. Except to admit that on or about February 22-24, 2017 DSM received a return to

   work note from the same physician who had provided the note of January 2, 2017,

   and that this note indicated that the Plaintiff could return to work on March 6, 2017,

   and that as stated above, Plaintiff had exhausted her FMLA time as of January 7,

   2017 and was provided an extension until January 23, 2017 to return to work, DSM

   lacks knowledge sufficient to form a belief as to the truth of the remainder of the

   allegations of this paragraph and therefore denies same.

28. Except to admit that in late February 2017 the Plaintiff called the store and spoke to

   Mr. Paquette to as if her name was still on the schedule, that Mr. Paquette told her

   that her name was still on the schedule but that she was not scheduled to work any

   hours and that she would need to speak with Mr. LaBatte, Defendants deny the

   remainder of the allegations of this paragraph.

29. Except to admit that DSM issued a letter dated March 1, 2017 to the Plaintiff

   informing her of the status of her insurance benefits, DSM lacks knowledge sufficient

   to form a belief as to the truth of the remainder of the allegations of this paragraph

   and therefore denies same.

30. DSM lacks knowledge sufficient to form a belief as to the truth of the allegations of

   this paragraph and must therefore deny same.

31. DSM generally denies the allegations of this paragraph insofar as they allege that

   someone from the benefits department disclosed confidential information about

   Plaintiff’s medical leave; and Mr. LaBatte denies that he ever knew the reason for

   Plaintiff’s leave and therefore denies that he made any disclosure of same.




                                         6
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 7 of 14



32. Except to admit that Plaintiff showed up at work on March 6, 2017 without having

   been scheduled for work, and that a meeting took place between Plaintiff and Mr.

   LaBatte, and that Mr. LaBatte directed the Plaintiff to go home and that a time would

   be arranged for her to speak with Mr. Shea, DSM lacks knowledge sufficient to form

   a belief as to the truth of the remainder of the allegations of this paragraph and

   therefore denies same.

33. Except to admit that a meeting took place later that same day, Defendants deny the

   remainder of the allegations as phrased. By way of further response, the meeting that

   took place was to include Plaintiff, Mr. LaBatte, Mr. Shea and Mr. LaBatte’s office

   assist, Liz. However, Plaintiff objected to Liz attending the meeting and instead

   demanded that her friend Cristal Faucher attend the meeting, which Ms. Faucher did.

   Neither Ms. Faucher not Mr. LaBatte spoke during the meeting. Mr. Shea explained

   to the Plaintiff that because she had exhausted all of her available FMLA time,

   including an extension of time, her position with the Company was terminated.

34. DSM admits that Mr. Artesi spoke with Mr. Schmidt on or about March 10, 2017.

   Mr. Artesi explained that his wife was not the type of person that likes to speak to

   other people and expressed a desire that Plaintiff wanted to return to work as she was

   no longer working for the company. Mr. Schmidt advised he would look into it.

35. DSM admits that on or about this date Mr. Schmidt had a brief conversation with

   Plaintiff during which she inquired about the prospect of returning to work. Mr.

   Schmidt advised Plaintiff that Mr. Maguire was on vacation and that Mr. Schmidt

   would speak with Mr. Maguire upon his return, and that Plaintiff would be contacted

   after that time.



                                         7
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 8 of 14



36. DSM denies the allegations of this paragraph.

37. DSM admits the allegations of this paragraph.

38. DSM lacks knowledge sufficient to form a belief as to the truth of the allegations of

   this paragraph and must therefore deny same.

39. Defendants generally deny the allegations of this paragraph to the extent they attempt

   to suggest that DSM transferred Mr. LaBatte to another store for any reason related to

   the employment of the Plaintiff, or that the transfer was in any way related to any

   disciplinary action. By way of further response, Mr. LaBatte was reassigned as the

   Store Director for Seabrook Store #30 due to the promotion of another individual

   within the Seabrook store.

40. DSM denies the allegations of this paragraph.

41. DSM lacks knowledge sufficient to form a belief as to the truth of the remainder of

   the allegations of this paragraph and therefore denies same.

42. Except to admit that DSM may provide a discretionary bonus to eligible employees,

   that is, employees who are still actively working for the company, in or about March,

   DSM lacks knowledge sufficient to form a belief as to the truth of the remainder of

   the allegations of this paragraph and therefore denies same.

43. Defendants deny the allegations of this paragraph.

44. Defendants deny that any damages are owed and/or that Plaintiff is entitled to any of

   the damages claimed in this paragraph.

45. Defendants deny that any such relief is appropriate in this forum or that Plaintiff is

   entitled to any of the relief requested in this paragraph.




                                          8
   Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 9 of 14



                          COUNT I
  DISABILITY DISCRIMINATION/HOSTILE WORK ENVIRONMENT
                 FAILURE TO ACCOMMODATE
                  NH RSA 354-A (DEMOULAS)

46. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

47. These Defendants lack knowledge to admit or deny the allegations of this paragraph

   and must therefore deny same.

48. These Defendants deny the allegations of this paragraph as phrased.

49. These Defendants lack knowledge to admit or deny the allegations of this paragraph

   and must therefore deny same.

50. These Defendants lack knowledge to admit or deny the allegations of this paragraph

   and must therefore deny same.

51. The allegations of this paragraph are denied.

52. The allegations of this paragraph are generally denied. By way of further response,

   the statements referred to in paragraph 11 are allegedly from the time frame 2006 and

   are therefore beyond the applicable statute of limitations; the statements referred to in

   paragraph 12 are allegedly from the time frame of 2012 and are therefore beyond the

   applicable statute of limitations; the statements referred to in paragraph 14 are

   allegedly from the time frame of 2014 and are therefore beyond the applicable statute

   of limitations.

53. Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.




                                         9
  Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 10 of 14



                          COUNT II
  DISABILITY DISCRIMINATION/HOSTILE WORK ENVIRONMENT
                 FAILURE TO ACCOMMODATE
                   ADA/ADAAA (DEMOULAS)

54. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

55. These Defendants deny the allegations of this paragraph.

56. These Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.

                         COUNT III
        GENDER DISCRIMINATION/HOSTILE ENVIRONMENT
                  NH RSA 354-A (DEMOULAS)

57. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

58. The allegations of this paragraph are a statement of law for which no response is

   required.

59. These Defendants deny the allegations of this paragraph.

60. These Defendants deny the allegations of this paragraph.

61. These Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.

                          COUNT IV
        GENDER DISCRIMINATION/HOSTILE ENVIRONMENT
                    TITLE VII (DEMOULAS)

62. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

63. These Defendants deny the allegations of this paragraph.
                                        10
  Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 11 of 14



64. These Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.

                            COUNT V
               AIDING AND ABETTING DISCRIMINATION
                   UNDER NH RSA 354-A (LABATTE)

65. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

66. These Defendants deny the allegations of this paragraph.

67. These Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.

                         COUNT VI
RETALIATION NH RSA 354-A AND ADA/ADAAA (BOTH DEFENDANTS)

68. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

69. These Defendants deny the allegations of this paragraph.

70. These Defendants deny the allegations of this paragraph.

71. These Defendants deny the allegations of this paragraph.

   WHEREFORE Defendants demand dismissal with interest and costs thereon.

                        COUNT VII
    VIOLATION OF FAMILY MEDICAL LEAVE ACT (DEMOULAS)

72. Defendants repeat and reincorporate by reference their responses to the preceding

   paragraphs as though set forth at length herein.

73. These Defendants deny the allegations of this paragraph.



                                        11
          Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 12 of 14



       74. Except to admit that the Plaintiff applied for and was granted FMLA leave beginning

           on or about December 2016, these Defendants deny the remainder of the allegations

           of this paragraph.

       75. These Defendants deny the allegations of this paragraph.

       76. These Defendants lack knowledge sufficient to admit or deny the allegations of this

           paragraph and therefore deny same.

       77. These Defendants deny the allegations of this paragraph.

       78. These Defendants deny the allegations of this paragraph.

           WHEREFORE Defendants demand dismissal with interest and costs thereon.



                                        JURY DEMAND

                      Defendants demand a jury trial on all issues so triable.


                                           DEFENSES

Defendant denies all allegations of liability and damages and raises the following defenses:

   1. Defendants contend that the Plaintiff has failed to state a claim upon which relief can be

       granted.

   2. Some or all of Plaintiff’s claims are barred by the applicable statutes of limitations.

   3. Plaintiff failed to exhaust some or all of her administrative remedies.

   4. Plaintiff failed to obtain the necessary administrative prerequisite to suit.

   5. Defendants deny that their actions or those of their agents, servants or employees resulted

       in any discrimination which violated any state or federal law, concerning the employment

       of the Plaintiff.




                                                12
      Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 13 of 14



6. At all times relevant hereto, the Defendants acted in good faith and did not violate any

   rights which may be secured to the Plaintiff under federal, state, or local laws, rules,

   regulations, or guidelines.

7. Defendants assert that they complied at all times with their own policies and procedures,

   which policies and procedures prohibited unlawful discrimination.

8. Plaintiff exhausted all applicable FMLA leave that was available to her.

9. The Defendants’ actions with respect to the Plaintiff were made for valid business

   reasons and were an exercise of valid business judgment.

10. Plaintiff has suffered no damages as a result of any actions by the Defendants.

11. The Plaintiff has failed to mitigate her damages.

12. The Defendants’ actions were not the proximate cause of any alleged injury to the

   Plaintiff.

13. The Defendants disputes the nature, extent and effect of the injuries the Plaintiffs claim to

   have suffered as a result of the alleged incident.

14. Pursuant to New Hampshire common law, the Plaintiff is not entitled to an award of

   punitive or enhanced compensatory damages relative to her pendent state law claims.

15. Defendants reserves the right to rely on additional affirmative defenses should they

   become known during the course of discovery or trial.




                                             13
         Case 1:19-cv-00214-AJ Document 5 Filed 03/08/19 Page 14 of 14



                                    Respectfully submitted,

                                    DeMoulas Super Markets, Inc.
                                    and
                                    Dennis LaBatte

                                    By their Attorneys,
                                    MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: March 8, 2019                  By:    _/s/ Dona Feeney___________________.
                                            Dona Feeney, Esq. (N.H. Bar #12854)
                                            58 Pleasant Street
                                            Concord, NH 03301
                                            (603) 232-5469 or 225-5152
                                            dfeeney@mffflaw.com




                               CERTIFICATE OF SERVICE


       I hereby certify that on March 8, 2019 a copy of the foregoing has been served through

the court’s ECF filing system on Leslie H. Johnson, Esq.


                                                   __/s/ Dona Feeney_________________
                                                   Dona Feeney, Esq.




                                              14
